Title: From Thomas Jefferson to John Stockdale, 13 September 1786
From: Jefferson, Thomas
To: Stockdale, John



Sir
Paris Sep. 13. 1786.

Your letter of Aug. 8. with the books accompanying it came safely to hand, as did the reviews for August, and Priestly’s pamphlet lately sent. I now trouble you for the books written below. I write by this post to Colo. Smith for a number of books from Lackington’s catalogue for 1787. I wish those, with yours, could come in one parcel, as, coming separately, they occasion double trouble with the Custom houses. They will come best and speediest by the Diligence from the White bear Picadilly. Have you had an opportunity of sending the books I desired to Virginia? I am Sir Your very humble servant,

Th: Jefferson


Linnaeus on the sexes of plants. Eng. by Smith 8vo. Nicol.
Hutton’s mathematical tables. 8vo.
Schomberg on the maritime laws of Rhodes. 8vo.
An account of the present state of Nova Scotia. 8vo. Longman.
Samwell’s narrative of the death of Cook. 4to. Robinson.
Brook Taylor’s treatise on Perspective.
to be sent in boards.

